USCA11 Case: 21-11216      Date Filed: 09/28/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                         No. 21-11216
                    Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
BRANDON ERWIN,
a.k.a. Brandon Irwin,
                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:06-cr-00039-JSM-SPF-1
                   ____________________
USCA11 Case: 21-11216            Date Filed: 09/28/2022       Page: 2 of 7




2                         Opinion of the Court                    21-11216


Before NEWSOM, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Brandon Erwin, a federal prisoner proceeding with counsel,
appeals the district court’s denials of his motion for compassionate
release pursuant to 18 U.S.C. § 3582(c)(1)(A) and subsequent mo-
tion for reconsideration. On appeal, he argues first that compas-
sionate release was warranted because he has health conditions—
Tourette syndrome and high cholesterol—that diminish his ability
to care for himself in home confinement. Second, he contends that
the district court should have considered not only his actual place
of confinement, but any place of confinement to which the Federal
Bureau of Prisons could transfer him. Third, he asserts that United
States Sentencing Guidelines § 1B1.13 applied to his defendant-ini-
tiated compassionate-release motion and that this Court should
overturn our precedent to align with our sister circuits. Finally, he
argues that § 3582(c)(1)(A) and § 1B1.13 of the Guidelines provide
a specific sequence of inquiries that the district court failed to fol-
low in adjudicating his compassionate-release motion. 1
       While we review de novo a defendant’s eligibility for a sen-
tence reduction pursuant to § 3582(c)(1)(A), we review the denial
of a motion for compassionate release or for reconsideration for an


1We note that Erwin moves to submit an untimely reply brief. We grant the
motion, without further discussion, to the extent that we have considered the
reply brief that he attached to his motion.
USCA11 Case: 21-11216        Date Filed: 09/28/2022     Page: 3 of 7




21-11216               Opinion of the Court                        3

abuse of discretion. United States v. Harris, 989 F.3d 908, 911–12
(11th Cir. 2021) (motion for compassionate release); United States
v. Simms, 385 F.3d 1347, 1356 (11th Cir. 2004) (motion to recon-
sider). A court abuses its discretion by applying the wrong legal
standard, following incorrect procedures, making clearly errone-
ous factual findings, or clearly erring in its judgment. Harris, 989
F.3d at 911–12. A defendant cannot use a motion for reconsidera-
tion to present arguments or evidence that he could have previ-
ously submitted. Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949,
957 (11th Cir. 2009).
      After considering each of Erwin’s arguments, we affirm.
                                  I
      First, Erwin argues that compassionate release was war-
ranted because his health conditions diminish his ability to care for
himself in home confinement and that the district court should
have held an evidentiary hearing before ruling otherwise.
       A district court can modify a term of imprisonment if ex-
traordinary reasons warrant the reduction and doing so comports
with       Sentencing       Commission       policy      statements.
18 U.S.C. § 3582(c)(1)(A)(i). The applicable policy statement here
provides that, if the defendant is not dangerous, extraordinary rea-
sons exist when he is suffering from (1) a serious physical or medi-
cal condition, (2) a serious functional or cognitive impairment, or
(3) deteriorating physical or mental health because of the aging pro-
cess; he is not expected to recover from the ailment; and the
USCA11 Case: 21-11216        Date Filed: 09/28/2022     Page: 4 of 7




4                      Opinion of the Court                21-11216

ailment significantly diminishes his capacity to care for himself
within the environment of a correctional facility. U.S.S.G.
§ 1B1.13, cmt. n.1(A). We held in United States v. Bryant that
§ 1B1.13 is binding on courts even when the defendant files the
compassionate-release motion. 996 F.3d 1243, 1262 (11th Cir.
2021), cert. denied, 142 S. Ct. 583. Extraordinary reasons are lim-
ited to those listed in § 1B1.13. Id.
       Here, the district court did not abuse its discretion by deny-
ing Erwin’s compassionate-release motion or his motion for recon-
sideration. The court’s opinion denying his motion for compas-
sionate release was sufficiently detailed for our review. See United
States v. Giron, 15 F.4th 1343, 1346 (11th Cir. 2021) (affirming
where court adopted government’s response). Erwin did not assert
that he was suffering from a serious condition or impairment that
hindered his ability to care for himself until his motion for recon-
sideration, but he could not use that motion to raise arguments
previously available to him. See Wilchombe, 555 F.3d at 957.
       The district court was not required to grant Erwin an evi-
dentiary hearing—which he did not request until his motion for
reconsideration—and he has abandoned any argument concerning
a hearing by failing to provide supporting arguments on appeal.
See United States v. Smith, 967 F.3d 1196, 1204 n.5 (11th Cir. 2020),
cert. denied, 141 S. Ct. 2538 (2021).
                                 II
USCA11 Case: 21-11216        Date Filed: 09/28/2022     Page: 5 of 7




21-11216               Opinion of the Court                        5

       Second, Erwin contends—for the first time on appeal—that
the district court should have considered any place of confinement
to which the Federal Bureau of Prisons could transfer him when
assessing whether his medical condition significantly diminishes his
capacity to care for himself. U.S.S.G. § 1B1.13 cmt. n.1(A).
       We generally review errors that were not raised in the dis-
trict court for plain error, and the appellant must establish that
there was a (1) plain (2) error (3) affecting his substantial rights.
Rosales-Mireles v. United States, 138 S. Ct. 1897, 1904–05 (2018). If
he establishes each of those conditions, we have discretion to ad-
dress an error not raised below if it substantially undermines judi-
cial proceedings’ fairness, integrity, or reputation. Id. at 1905.
        Here, the district court did not err by failing to interpret
§ 1B1.13 in the way that Erwin proposed because the court did not
indicate that it based its decision on his home confinement. In-
stead, it relied on the government’s argument that Erwin didn’t
sufficiently allege a qualifying medical condition. Erwin has not
shown or argued plain error. See Rosales-Mireles, 138 S. Ct. at
1904–05.
                                 III
       Third, Erwin asserts that U.S.S.G. § 1B1.13 doesn’t apply to
a defendant-initiated compassionate-release motion and that this
Court should overturn our precedent to align with our sister cir-
cuits.
USCA11 Case: 21-11216        Date Filed: 09/28/2022     Page: 6 of 7




6                      Opinion of the Court                21-11216

       Erwin’s argument is barred by Bryant. See Bryant, 996 F.3d
at 1262 (holding that § 1B1.13 is binding on courts even when the
defendant files the compassionate-release motion). The district
court was not required to consider extraordinary circumstances be-
yond those defined in § 1B1.13. See id.
       This Court can revisit previous rulings, such as Bryant, only
through a rehearing en banc. A petition for rehearing en banc must
be clearly labelled as such. 11th Cir. R. 35-5. Erwin has not filed a
petition for an en banc rehearing. Therefore, this Court continues
to apply Bryant to this case.
                                 IV
       Finally, Erwin argues that § 3582(c)(1)(A) and § 1B1.13 of the
Guidelines provide a specific sequence of inquiries that the district
court failed to follow in adjudicating his compassionate-release mo-
tion.
       District courts need not analyze compassionate-release cases
in a specific order. United States v. Tinker, 14 F.4th 1234, 1237–39
(11th Cir. 2021). If any necessary condition for compassionate re-
lease is not satisfied, a court does not commit reversible error by
skipping consideration of a different requirement. Id. In Giron, we
held that a court did not abuse its discretion by addressing only
whether an extraordinary and compelling reason existed without
addressing the defendant’s dangerousness or the § 3553(a) sentenc-
ing factors. 15 F.4th at 1347–50.
USCA11 Case: 21-11216         Date Filed: 09/28/2022    Page: 7 of 7




21-11216               Opinion of the Court                         7

       The district court was not required to evaluate the require-
ments applicable to Erwin’s motion for compassionate release in a
specific order. See Tinker, 14 F.4th at 1237–38. Once it decided
that he failed to show extraordinary circumstances, the district
court was not required to consider the other compassionate-release
requirements. Giron, 15 F.4th at 1347–50.
                                ***
       For the foregoing reasons, we hold (1) that the district court
did not abuse its discretion by denying Erwin’s compassionate-re-
lease motion or his motion for reconsideration; (2) that the district
court did not err by failing to interpret § 1B1.13 in the way that
Erwin proposed; (3) that the district court was not required to con-
sider extraordinary circumstances beyond those defined in
§ 1B1.13; and (4) that the district court was not required to evaluate
the requirements applicable to Erwin’s motion for compassionate
release in a specific order. Accordingly, the district court’s judg-
ment is affirmed.
      AFFIRMED.